t c memo united_states tax_court milton r beall petitioner v commissioner of internal revenue respondent docket no filed date milton r beall pro_se ann m murphy for respondent memorandum opinion cohen chief_judge ina statutory notice sent date respondent determined a deficiency of dollar_figure in petitioner's federal income taxes for respondent also determined additions to tax under sec_665l a and a but those additions to tax have now been conceded by respondent all section references are to the internal_revenue_code in effect for the year in issue all of the facts have been stipulated and the case has been submitted pursuant to rule tax_court rules_of_practice and procedure petitioner resided in oregon at the time the petition was filed petitioner did not file a timely federal_income_tax return for on or about date he made a payment of dollar_figure with a timely request for an extension of time from date until date to file his return for on or about date petitioner and his wife filed a form_1040 joint federal_income_tax return for on that return for they reported an overpayment of dollar_figure the overpayment included federal_income_tax withheld during and estimated_tax payments petitioner and his wife requested that the overpayment be applied to their estimated_tax on date petitioner and his wife submitted a joint_return for showing a total_tax liability of dollar_figure after the return was examined petitioner and respondent agreed that the total joint tax_liability of petitioner and his wife for is dollar_figure after applying the payment of dollar_figure that was made on date and the overpayment of dollar_figure from petitioner's return the parties agreed that petitioner's tax_liability was overpaid by dollar_figure respondent contends that refund of the sum of dollar_figure is barred by the statute_of_limitations effect of sec_6512 petitioner argues that he is not seeking a refund but only credit against his tax_liability for and the court does not have jurisdiction over either or in any event the applicable authorities equate refund and credit and indicate that either is barred in these circumstances petitioner's overpayment resulted from a combination of income taxes withheld during and estimated_tax payments made for and sec_6513 provides that tax deducted and withheld is deemed paid on the 15th day of the fourth month following the close of the taxable_year for which the tax is allowable as a credit sec_6513 provides that any amounts paid as estimated_tax are deemed paid on the last day prescribed for filing the return for the year for which the estimate is paid thus petitioner's entire overpayment carried forward from to is deemed paid no later than date petitioner did not file his return or any claim_for_refund until date months after the notice_of_deficiency was sent if a petition is filed in the tax_court and an overpayment is determined no credit or refund may be allowed unless the court determines that the portion constituting the overpayment was paid after the mailing of the notice_of_deficiency or if no claim was previously made within years prior to the notice_of_deficiency see sec_6511 and b b b 516_us_235 sec_6513 was amended for years ending after date by the taxpayer_relief_act_of_1997 publaw_105_ sec_1282 111_stat_788 simply stated because petitioner's payments of his taxes are all deemed to have been made no later than date more than years prior to the issuance of the statutory notice on date refund_or_credit of the overpayment is barred decision will be entered in accordance with the stipulation of the parties
